Judgment, Supreme Court, New York County (Marylin G. Diamond, J), entered April 25, 2007, awarding plaintiff legal fees and costs in the amount of $34,269.99, unanimously affirmed, with costs.
The Special Referee considered the relevant factors in determining reasonable attorney fees (see Matter of Freeman, 34 NY2d 1, 9 [1974]), and his findings are supported by the record (see Barrett v Toroyan, 45 AD3d 301 [2007]). Time sheets of the nontestifying attorneys were properly admitted as business records; applicability of the hearsay exception was unchallenged. “Fees on fees” were properly awarded (see Senfeld v I.S.T.A. Holding Co., 235 AD2d 345 [1997], lv dismissed 91 NY2d 956 [1998], lv denied 92 NY2d 818 [1998]; cf. Sage Realty Corp. v Proskauer Rose, 288 AD2d 14 [2001]).
We have considered defendants’ other contentions and find them unavailing. Concur—Tom, J.P., Friedman, Nardelli, Buckley and Renwick, JJ.